Citation Nr: 1020027	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-35 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1957 to 
February 1981.  The Veteran passed away in February 2006.  
The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In her November 2008 substantive appeal, the appellant 
requested a hearing before a member of the Board, but she 
withdrew her request in June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the Veteran's death.  According to the Veteran's death 
certificate, the Veteran passed away in February 2006 at 
Memorial Hospital in Colorado Springs, Colorado due to post-
operative hemorrhaging and myelodysplasia.  The appellant has 
argued that the Veteran's myelodysplasia was related to the 
Veteran's military service, developing as a result of 
exposure to Agent Orange and other herbicides or as a result 
of radiation treatment for the Veteran's service connected 
prostate cancer.

Unfortunately, there are no records from Memorial Hospital in 
the Veteran's claim folder from the day of the Veteran's 
death or those preceding it.  Additionally, the Board can 
find no medical records showing a diagnosis of or treatment 
for myelodysplasia, although a February 2002 treatment record 
from the Memorial Hospital Cancer Center notes a questionable 
history of a bleeding disorder.  These records could provide 
potentially relevant information.

Accordingly, the case must be remanded for additional 
development.  On remand, the RO should obtain all medical 
records from Memorial Hospital not previously of record, up 
to and including the day of the Veteran's death.  
Additionally, the RO is asked to obtain or assist the 
appellant in obtaining any VA or private medical records 
showing treatment for myelopdysplasia.  The Board notes that 
is the appellant's responsibility to identify the medical 
facility in possession of these records, if any, and provide 
the RO with the appropriate releases.  Although the VA has a 
duty to assist in developing the claim at issue, this is not 
a one way street and the appellant cannot stand idle when the 
duty is invoked by failing to provide important information 
or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 
(1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
"The VA's 'duty' is just what it states, a duty to assist, 
not a duty to prove a claim with the claimant only in a 
passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all of the 
Veteran's medical records from Memorial 
Hospital in Colorado Springs, Colorado 
that are not already of record, 
including the records of the 
hospitalization prior to his death.  

2.	The RO should ask the appellant to 
identify any VA or private treatment 
the Veteran received for myelodysplasia 
and obtain any relevant medical 
records.

It is the appellant's responsibility to 
identify any relevant medical records 
and complete the necessary releases.  

3.	  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, 
this case should again be reviewed by 
the RO on the basis any additional 
evidence.

If the benefit sought is not granted, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


